Citation Nr: 1507316	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include lumbar degenerative disc disease (DDD), to include as secondary to service-connected left ankle disability.

2. Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD), to include as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing in July 2012.

In June 2014, the Board remanded this case for further evidentiary development.  The case has now been returned to the Board for further appellate consideration.

In October 2014, the AMC granted entitlement to service connection for a left ankle injury.  Accordingly, this issue is no longer a part of the current appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has  current low back and left knee disabilities due to injuries sustained during his active military service.  Specifically, he has related his claimed left knee disability to an injury aboard the U.S.S. KITTIWAKE in which his left knee and left ankle were crushed by the anchor chain while he was pulling the anchor and directing the incoming anchor chain in the chain locker to keep it from compounding itself.  He indicated that his left knee and left ankle "popped" under the weight of the chain.  He claims that his left knee was subsequently reinjured during his involvement in a motor vehicle accident that occurred in July 1977.

The Veteran's contends that he injured his low back during a motorcycle accident during service.  He indicated that he was a passenger on a motorcycle from which he was thrown to the ground and landed on his back when the driver of the motorcycle did a wheelie.  Report of his separation examination in October 1979 documented multiple whitish areas on his back due to a motorcycle accident.  A VA treatment note dated February 2, 2004, shows his report that he has had back pain for the last 25 years and that it began after a motorcycle accident during service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 C.F.R. § 3.159(c) (4); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Once VA provides an examination, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical opinions based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination) is inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  

In accordance with the June 2014 remand, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed back, left knee, and left ankle disabilities in August 2014.  The examiner provided a positive nexus opinion relating the Veteran's left ankle disability to documented left ankle complaints and injury during his active military service.  The examiner provided negative opinions with respect to direct service connection for the Veteran's claimed lumbar spine and left knee disabilities.  The examiner did not provide an opinion as to whether the Veteran's service-connected left ankle disability has caused or aggravated his claimed low back and left knee disabilities.  Given the Veteran's statements and testimony of record that he has had left ankle, left knee, and low back pain since service, it is necessary to remand the claims for a medical opinion as to whether his claimed low back and left knee disabilities are proximately due to or aggravated by his service-connected left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, refer the electronic claims files and a copy of this REMAND to the VA examiner who performed the November 2011 examination, or, if he is unavailable, to an appropriate examiner, for clarification as to the nature and etiology of the Veteran's low back and left knee disabilities.  If it is determined that a new examination is necessary, it should be accomplished.  The electronic claims file must be made available to and reviewed by the examiner.  A note that it was reviewed should be included in the report. 

The examiner should obtain a complete, pertinent history of the Veteran's claimed low back and left knee disabilities from a review the claims files.  He or she should give particular consideration to the service treatment records and report of injury (July 14, 1977) documenting trauma to both lower legs during a motor vehicle accident with complaints of pain about the mid 1/3 left lower leg; documentation during October 1979 separation examination of whitish areas on the back due to a motorcycle accident; notation of complaint of left knee pain on May 13, 2003, "about midway down;" notation of low back pain since a motorcycle accident during service in a February 2, 2004, VA pain note; notation of left knee pain since it was caught between chains during service in an August 9, 2004 VA primary care note; the Veteran's lay assertions during the July 2012 Travel Board hearing; and the pertinent medical evidence.

Based on a review of the claims file and pertinent medical evidence, the examiner is requested to offer an opinion as to whether the Veteran's claimed left knee and low back disabilities are at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service, to include injury if his back and left knee therein, or were manifest within one year thereafter.  

Also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed left knee and low back disabilities are 
caused or aggravated by the Veteran's service-connected left ankle disability.   If aggravation of a left knee or low back disability by the service-connected left ankle disability is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred.  

A detailed rationale supporting the examiner's opinion should be provided.  A medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

